EXHIBIT 10.49


March 29, 2013


John Runkel
640 W. Santa Inez
Hillsborough, CA 94010


Re: Separation Agreement


Dear John:


This letter, upon your signature, will constitute the Separation Agreement (this
"Agreement") between you and Affymetrix, Inc. ("Affymetrix"), on the terms of
your separation from employment with Affymetrix.
1.                      Termination Date. This is to inform you that your
employment is terminated, effective 3/29/2013  (hereinafter "Termination Date").


2.                      Final salary; COBRA. Regardless of whether you accept
this Agreement, you will be paid on or before your Termination Date the balance
of your earned salary.
As of your Termination Date, you will no longer be eligible to participate in
any of Affymetrix's benefit or compensation plans, except as provided by law or
the terms of the applicable plans.  Information regarding your rights to
continuation of your health insurance coverage under the terms of COBRA will be
sent to you under separate cover. To the extent that you have such rights,
nothing in this Agreement will impair them.


3.                      At-Will Employment. Your employment remains at-will and
nothing contained in this Separation Agreement is intended to create or imply
any contrary policy. Either you or the company may terminate your employment at
any time, with or without cause or notice. If, however, the Company terminates
your employment before the Termination Date for reasons other than Cause (as
defined below), you will remain eligible for Severance, payment of your COBRA
premiums (unless you are or become eligible for other health insurance benefits
at the expense of another employer), and outplacement services. If you are
terminated for Cause, you will receive only your unpaid wages through
termination, any accrued and unused vacation, any notice pay and any ESPP
contributions withheld thus far for the current purchase period (if applicable),
subject to standard payroll deductions and withholdings. For purposes of this
Separation Agreement, termination for "Cause" shall mean termination because of:
(a) an act by you that constitutes misconduct; (b) a breech by you of a
provision of this Separation Agreement; (c) a violation by you of any law or
regulation relating to the business of Affymetrix; (d) a failure or refusal to
perform the duties assigned to you; or (e) a breach of the Confidentiality and
Invention Agreement. In the event of early termination (by either you or the
Company for any reason), all benefits will terminate.
4.                     Status as of Termination Date; return of company
property; payment of amounts owed on corporate credit card; reimbursement of
expenses. As of your Termination Date, you will no longer represent to anyone
that you are still an employee of Affymetrix and will not say or do anything
purporting to bind Affymetrix or any of its affiliates. As of your Termination
Date, you will return to Affymetrix any building key, security pass, or other
access or identification cards (including any business cards) and any company
property that is currently in your possession, including any documents, credit
cards, computer equipment and mobile phones.  By no later than ten days after
your Termination Date, you will clear all expense accounts and pay all amounts
owed on any corporate credit card(s) that Affymetrix previously issued to you.
Affymetrix will reimburse you in accordance with its existing policies for any
legitimate expenses you incurred on company business prior to the effective date
of your termination.
5.                     Severance benefits. In consideration of your acceptance
of this Agreement, Affymetrix will provide to you the following severance
benefits:
a. Payable ten business days after the effective date of this Agreement; 12
months base pay less customary payroll deductions; and


b. Payment of your COBRA premium for the first 12 months if you elect COBRA and
are eligible for coverage.


Additionally, you agree that the severance benefits to be paid under this
Agreement are due solely from the Company and that Insperity PEO Services, L.P.,
formerly known as Administaff Companies II, L.P.  ("Insperity") has no
obligation to pay the severance benefits even though payment may be processed
through Insperity.
6.                      Release of claims.



a.                     On behalf of yourself and your representatives, agents,
heirs and assigns, you waive, release, discharge and promise never to assert any
and all claims, liabilities or obligations of every kind and nature, whether
known or unknown, suspected or unsuspected that you ever had, now have or might
have as of the effective date of this Agreement against Affymetrix, its
predecessors, subsidiaries, related entities, officers, directors, shareholders,
owners, agents, attorneys, employees, successors, or assigns. These released
claims include, without limitation, any claims arising from or related to your
employment with Affymetrix and the termination of your employment with
Affymetrix. The released claims also specifically include, without limitation,
any claims arising under any federal, state and local statutory or common law,
Title VII of the Civil Rights Act, the federal Age Discrimination in Employment
Act, the California Fair Employment and Housing Act, the Americans With
Disabilities Act, the Older Workers Benefit Protection Act, the Family & Medical
Leave Act, the Employee Retirement Income Security Act, the law of contract and
tort, the federal WARN Act and its California counterpart, the California
Constitution and the California Labor Code, and all claims for compensation,
bonuses, severance pay, sick pay, vacation pay, stock, expenses, costs and
attorney's fees
b.               You also waive and release and promise never to assert any such
claims, even if you do not now know or believe that you have such claims. You
therefore waive your rights under section 1542 of the Civil Code of California,
which states:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
7.                    Confidentiality of company information. You acknowledge
that in connection with your employment with Affymetrix you have received
certain trade secrets, and non-public, confidential and proprietary business,
financial and other information concerning Affymetrix, its customers,
affiliates, and the like. You will maintain as confidential all such
information, including all business plans, financial statements, budgets,
projections, marketing information, customer lists, prospective customer
information, technology, know-how, and intellectual property, whether in
written, oral or other form. You agree that the foregoing information is
strictly confidential, and will not disclose this information to any third
parties or make use of it in any way.
8.                    Mutual Non-disparagement. Each party will not disparage
the other party,  and in the case of Affymetrix, any of its affiliates, related
entities or any past or present officers, directors or employees of Affymetrix,
and will not say or do anything that damages or impairs in any way the business
organization, goodwill, or reputation of the other party and in the case of
Affymetrix, any of its affiliates or related entities.


9.                    Cooperation with information requests by Affymetrix. Upon
request by Affymetrix, you will cooperate to the extent necessary to protect the
interests of Affymetrix or any of its subsidiaries, affiliates, or other related
entities, including without limitation, in providing any information that you
have about Affymetrix's business and its operations and/or in providing truthful
testimony as a witness or declarant in connection with any potential future
litigation which may arise as to which you have any relevant information.
10.                  Non-solicitation. You acknowledge that Affymetrix has
certain valuable and proprietary information which amounts to a protected "trade
secret" under applicable state laws.  You agree that you will not misuse,
misappropriate or disclose any such trade secrets in order to solicit, divert,
or take away customers, affiliates, contracts or employees from Affymetrix.
11.                  Remedies in event of breach. In the event that you breach
any of your obligations under this Agreement or as otherwise imposed by law,
Affymetrix will be entitled to immediate return of any and all benefits paid to
you under this Agreement and to obtain injunctive relief and all other relief
provided by law or equity.  All other duties and obligations under this
Agreement, however, including your waivers and releases, will remain in full
force and effect.
12.                  Arbitration. The parties agree that any and all disputes
arising out of this Agreement or the matters herein released, including all
disputes arising out of your employment with Affymetrix, the termination of your
employment, or any other related matter will be resolved by final and binding
arbitration under the Employment Dispute Resolution Rules of the American
Arbitration Association. This arbitration remedy will be exclusive.  To invoke
the arbitration remedy, the complaining party must give notice in writing to the
other party and to the American Arbitration Association of his or its intention
to arbitrate within the statute of limitations applicable to the controversy and
must first submit the matter to a non-binding mediation before a mediator agreed
upon by the parties. The arbitrator will have the authority to grant the same
remedies that could be awarded by a court of competent jurisdiction. The
arbitrator will issue findings of fact and conclusions of law supporting the
award. Any arbitration will be held in Santa Clara.
13.                  Integrated agreement. Except as set forth in this
Agreement, there are no representations, promises, agreements or understandings
between you and Affymetrix about or pertaining to the separation of your
employment with Affymetrix, or Affymetrix's obligations to you with respect to
your employment or any other matter mentioned above. This Separation Agreement
therefore supersedes any prior written or oral representations, promises,
agreements and understandings regarding any the subject matter of this
Agreement.
14.                  Governing law. This Agreement will in all respects be
interpreted and governed under the laws of the State of California.
15.                  Severability. If any provision of this Agreement is
determined by an arbitrator or court of competent jurisdiction to be invalid,
unenforceable or void, such provision shall be enforced to the extent permitted
by law and the remainder of this Agreement shall remain in full force and
effect.
16.                  Consideration and acceptance of Agreement; Effective Date
of Agreement. You have 45 days to consider and accept the terms of this
Agreement (although you may accept it at any time within those 45 days). Once
signed, please send the Agreement to the attention of Anna Gregorio, HR
Representative, at Affymetrix's address shown on this first page of this
Agreement.  The date of your signature will constitute the "effective date" of
this Agreement.
17.                  Age Discrimination Claims. You acknowledge that the release
of claims under the Age Discrimination in Employment Act ("ADEA") is subject to
special waiver protection.  Therefore, in accordance with that section, you
specifically agree that you knowingly and voluntarily release and waive any
rights or claims of discrimination under the ADEA.  In particular, you represent
and acknowledge that you understand the following: (a)  you are not waiving
rights or claims for age discrimination under the ADEA that may arise after the
date you sign this Release; (b) you are waiving rights or claims for age
discrimination under the ADEA in exchange for the payments described herein; (c)
you will be given an opportunity to consider fully the terms of this Release for
forty five (45) days, although you are not required to wait forty five (45) days
before signing this Release; (d) you have been advised to consult with an
attorney of your choosing before signing this Release; (e) you understand you
have seven (7) days after you sign this Release in which to revoke this Release,
which can be done by sending a certified letter to that effect to Affymetrix. If
you do not revoke during the seven day revocation period, this Agreement will
take effect on the eighth (8th) day after the date you the sign the Agreement.
18.                  Compensation. As of the date of your signature below, you
believe that you have received all wages, salary, compensation and benefits owed
to by Affymetrix and that (other than the severance referenced herein) you do
not believe that any further compensation is owed to you. As of the date of your
signature below, you have no employment-related claims pending against
Affymetrix and have no intention of commencing such claims in the future.  You
further acknowledge that you have not assigned any claims arising out of your
employment to any third party.


We wish you every success in your future endeavors.
Sincerely,


/s/Camellia Ngo


Camellia Ngo
SVP, Human Resources
Affymetrix, Inc.


By signing this letter, I acknowledge that I have carefully reviewed and
considered this Separation Agreement; that I fully understand all of its terms;
and that I voluntarily agree to them.








Date: March 29,
2013                                                                                               
   /s/John F. Runkel, Jr.
            John Runkel